N UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 7, 2011 DUKE ENERGY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 001-32853 20-2777218 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 526 South Church Street, Charlotte, North Carolina 28202 (Address of Principal Executive Offices, including Zip code) (704) 594-6200 (Registrants telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240. 13e-4(c)) ITEM 8.01. OTHER EVENTS On July 7, 2011, Duke Energy Corporation, a Delaware corporation (“Duke Energy”) and Progress Energy, Inc., a North Carolina corporation (“Progress Energy”), issued a joint press release announcing that the Securities and Exchange Commission has declared effective the Registration Statement on Form S-4 concerning the agreement and plan of merger between Duke Energy and Progress Energy. The joint proxy statement/prospectus contained in the registration statement will be mailed to Duke Energy and Progress Energy shareholders of record as of the close of business on July 5, 2011. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. 99.1 Joint Press Release, dated July 7, 2011, issued by Duke Energy Corporation and Progress Energy, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DUKE ENERGY CORPORATION Date: July 7, 2011 By: /s/ David S. Maltz Name: David S. Maltz Title: Vice President, Legal and Assistant Corporate Secretary 3 \ EXHIBITINDEX Exhibit Description 99.1 Joint Press Release, dated July 7, 2011, issued by Duke Energy Corporation and Progress Energy, Inc. 4
